Citation Nr: 9911563	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  94-32 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES


1. Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD) from June 23, 1993, 
to May 18, 1995.

2. Entitlement to an evaluation in excess of 30 percent for 
PTSD from May 19, 1995.

3. Entitlement to an evaluation in excess of 30 percent 
disabling for post-traumatic headaches.

4. Entitlement to a compensable rating for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In November 1996, the Board remanded the issues on appeal to 
the RO for further development, including obtaining any 
additional evidence which was not already associated with the 
claims file and affording the veteran VA neurologic, 
psychiatric, and dermatologic examinations.  Thereafter, upon 
consideration of VA outpatient treatment records and the 
reports of the requested VA examinations, by a June 1997 
rating decision, the schedular evaluation for the veteran's 
service-connected PTSD was increased to 30 percent disabling, 
effective from May 19, 1995; the schedular evaluations for 
the other service-connected disorders were confirmed; and the 
veteran's claims file was returned to the Board.

On a claim for an original or increased rating, the appellant 
will generally be presumed to be seeking the maximum benefit 
allowed by law; thus, it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(citing AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, 
inasmuch as the increased rating for PTSD assigned by the RO 
in June 1997 is not the maximum rating available under the 
VA's Schedule for Rating Disabilities and it is effective 
subsequent to the effective date of the initial evaluation, 
the issues before the Board include entitlement to a rating 
in excess of 10 percent for PTSD from June 23, 1993, to May 
18, 1995, and a rating in excess of 30 percent for PTSD since 
May 19, 1995.

For reasons which will become apparent, the issues of 
entitlement to an evaluation in excess of 30 percent 
disabling for post-traumatic headaches and a compensable 
evaluation for a skin condition will be addressed in the 
remand portion of this decision.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.

2. From June 23, 1993, to May 18, 1995, the veteran's PTSD 
resulted in definite, but no more than definite, social 
and industrial impairment, as contemplated by the 
applicable rating criteria in effect prior to November 7, 
1996.

3. From May 19, 1995, the veteran's PTSD has been productive 
of considerable, but not severe, social and industrial 
impairment, as contemplated by the applicable rating 
criteria in effect prior to November 7, 1996.


CONCLUSIONS OF LAW

1. The schedular criteria for a 30 percent evaluation for 
PTSD, effective from June 23, 1993, to May 18, 1995, have 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R., 
§ 4.130, Diagnostic Code 9411 (effective November 7, 1996) 
(1998).

2. The schedular criteria for a 50 percent evaluation for 
PTSD, effective from May 19, 1995, have been met.  
38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R., § 4.130, 
Diagnostic Code 9411 (effective November 7, 1996) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim of entitlement to an increased evaluation 
for PTSD is well grounded within the meaning of 38 U.S.C.A. § 
5107.  A well-grounded claim is a plausible claim which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  When a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher rating and the 
claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).  The veteran has not asserted that any records of 
probative value regarding his PTSD which are not already 
associated with his claims folder are available.  Therefore, 
the Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist him as mandated by 38 U.S.C.A. § 5107.

Factual Background:  The veteran submitted a claim of 
entitlement to service connection for PTSD in June 1993.  The 
evidence of record demonstrates that he earned a Purple Heart 
and sustained shell fragment wounds to the head and both 
hands during his period of service in the Republic of 
Vietnam.  

VA outpatient treatment records include a June 1993 report 
from the Social Work Service which shows that the veteran was 
referred for a PTSD evaluation.  The veteran reported that he 
abused alcohol until January 1984, when he developed an 
allergic reaction.  It is noted that the veteran complained 
of long term, intermittent, and unpredictable combat dreams 
and intrusive thoughts about Vietnam.  It was difficult for 
him to get to sleep and he awoke two or more times to check 
doors and outside.  The veteran had been married for 23 years 
to his second wife, he had four children, and he was close to 
his seventeen year old son who lived at home.  He indicated 
that he avoided Vietnam stimuli, had tried to forget Vietnam 
but was unable to do so, and he had no friends because he did 
not trust anyone.  It was noted that the veteran had received 
no psychiatric treatment and he was provided with a "social 
history" to complete for his next visit.

An undated Comprehensive Social History for use in Post 
Traumatic Stress Disorder Evaluation shows that, quite often, 
the veteran felt a sense of being controlled by outside 
forces; he sometimes felt comfortable around other people; 
sometimes experienced uninterrupted sleep; and quite often 
felt good about himself.  He also reported that he never felt 
calm and relaxed and, some of the time, had thoughts of 
killing himself.  However, he stated that he never 
deliberately injured himself intending to die or attempted to 
kill himself.  The veteran indicated that, some of the time, 
he experienced guilt about surviving the war, his actions in 
war zone, sadness about the loss of his buddies, and anger 
toward himself and family members.  He further reported that 
sometimes he had satisfactory relationships with others and 
rarely exhibited physical violence toward others.  The 
veteran indicated that, some of the time, he experienced 
periods of sadness or depression that lasted more than a few 
days, loss of interest in activities which he previously 
enjoyed, and feelings of alienation from other people.

A July 1993 note from the Social Work Service indicates that 
the first issue the veteran wanted to address was his anger 
and how he releases it on his wife and son.  He also 
indicated that he wanted to improve his ability to have 
relationships and trust others as well as his ability to 
relax.  It was noted that the veteran complained of always 
being on guard and protective.  In August 1993, the veteran 
reported that he had seen the movie "Hanoi Hilton" and 
indicated that this brought out angry and guilty feelings.  

Upon VA PTSD examination in August 1993, the veteran reported 
that he experienced nightmares, more frequently in the past, 
and felt guilt and anger.  The veteran's work history 
includes employment in a steel mill for one and one half 
years, as a dispatcher for Continental Bus for two and one 
half years, and as a dispatcher and administrator for 
Greyhound for twelve years.  In 1986, the veteran terminated 
his employment with Greyhound and became self-employed.  He 
bought some restaurants and a travel agency, which he 
subsequently sold, to work full time as an insurance 
salesman.  It was noted that the veteran had been married 
twice.  He had three children with his first wife.  When she 
died, he married his current wife, with whom he had a fourth 
child and raised the children from his previous marriage.  
The veteran reported that he is a Mason but has not attended 
a lodge meeting for many years, he has little social life, he 
and his wife go out to eat occasionally, and he belongs to 
the Presbyterian Church.  The veteran denied wanting 
psychiatric help and indicated that he needed a friend to 
talk to and needed to learn to relax.  Upon mental status 
examination, it was noted that the veteran spoke in a rather 
halting, circumstantial way and would sometimes repeat the 
question before answering it.  It was noted that the 
veteran's sleep pattern was restless and he experienced 
occasional nightmares about Vietnam, mild depression, and 
suicidal thoughts.  However, the veteran denied being 
suicidal or having suicidal intention.  The veteran reported 
moderate mood swings, feelings of guilt and anger, and stated 
that he does not have much fun in life.  The diagnoses were 
(1) rule out PTSD and (2) dysthymic disorder and anxiety with 
mild depression.  With regard to the PTSD diagnosis, the 
examiner commented that some of the veteran's symptoms are 
moderately suggestive of PTSD but, on the basis of this 
examination, the veteran did not meet the criteria to make 
such a diagnosis.  With respect to the diagnosis of dysthymic 
disorder and anxiety with mild depression, the examiner 
commented that these disorders had not been incapacitating; 
noting that the veteran had a somewhat minimal social life 
and had been able to work and function.  The examiner 
commented that the veteran was mildly incapacitated.

Upon consideration of the foregoing, by a December 1993 
rating action, the veteran was granted service connection for 
PTSD and a 10 percent schedular evaluation, effective from 
June 23, 1993, was assigned.

Additional VA outpatient treatment records, received 
subsequent to the December 1993 rating decision, reflect 
that, upon examination in August 1993, the veteran met the 
PTSD criteria.  Specifically, he experienced symptoms of 
hyperarousal, re-experiencing (at least monthly with 
nightmares and intrusive memories), and distance from as well 
as distrust of others.  In October 1993, the veteran 
complained of having weekly nightmares about combat 
experiences he had "forgotten about" as well as some 
intrusive thoughts during the day.  The examiner noted that 
the veteran's recollection of having shot a Vietnamese woman, 
who had infiltrated his camp and who was throwing grenades, 
was a powerful recurring image.  

During treatment in March 1994, the examiner noted that the 
veteran was using avoidance by working an average of 12-14 
hours per day.  In May 1994, the veteran reported that he had 
been feeling increasingly depressed and feeling like he was 
"going to explode."  During treatment in July 1994, the 
veteran reported that he was more depressed after the last 
session.  He indicated that he had experienced increased 
startle response over the July 4 fireworks and been short and 
agitated with his wife.  In October 1994, the veteran 
reported a feeling of helplessness and of being out of 
control in his life.  He complained that his sleep had been 
impaired during the previous two months, he woke up at 2 
A.M., and had difficulty returning to sleep.  He reported 
generalized physical and emotional lethargy.  A treatment 
record dated on November 10, 1994, includes the veteran's 
report of increased symptoms of anger, depression, and 
lethargy.  He described an incident in which he stopped a car 
and jerked the driver out.  

In January 1995, the veteran reported that Vietnam memories, 
refocused as a result of treatment, were causing him to be 
generally depressed.  In April 1995, he complained of mood 
swings and increased difficulty in sleeping.  The veteran 
reported no nightmares; however, it was noted that his wife 
had been awakened by his restlessness and moaning.  It was 
also noted that the veteran was having some suicidal ideation 
but "did not have the guts to follow thru."  A May 1995 
psychiatric Consultation Report notes that the veteran was 
having worsening insomnia, irritability, social isolation, 
increasing difficulty concentrating, and thoughts of suicide 
with his shotgun.  It was noted that, although the veteran 
had stopped drinking in 1984, he had gotten drunk a few weeks 
prior to the examination.  The impression of the psychiatrist 
was that the veteran had major depression on top of PTSD.  
The veteran was prescribed Trazadone for sedative and anti-
depressant effect.  During a November 1995 counseling 
session, the veteran reported experiencing up and down days. 

VA outpatient treatment records in January 1996 show that the 
veteran was having increased marital disputes.  He reported 
that he was verbally aggressive and felt that he had to win 
every argument.  He stated that this behavior makes him feel 
guilty.  Subsequent treatment reports reveal that the veteran 
continued to feel varying degrees of anxiety and anger.

Upon VA PTSD examination in March 1997, the veteran reported 
that his PTSD had become worse lately due to more frequent 
trouble with sleep and he stated that he had been "putting 
up a wall" between himself and his family because he could 
not stand being around people.  He further reported that he 
had hired someone to maintain contact with people in his 
insurance agency.  The veteran stated that he had run into 
Vietnamese kids in his church and this brought back memories 
of his bad experiences in Vietnam.  Upon mental status 
examination, the examiner noted that the veteran was anxious 
and appeared fidgety.  The examiner also noted that the 
veteran responded to questions in a relevant, logical, and 
goal directed manner.  The veteran was described as pleasant, 
cooperative, and oriented to time, place, and person.  His 
memory for recent and remote events was intact as evidenced 
by his recollection of his past and current events.  The 
veteran's judgment was intact, he had a good deal of insight, 
and he was motivated to remain in treatment.  He denied 
delusions, hallucinations, and suicidal or homicidal ideas.  
The diagnosis was PTSD with indication of worsening lately 
with more intense symptoms of flashbacks, intrusive 
recollections, poor sleep, and social isolation.  The 
veteran's global assessment functioning (GAF) score was 
identified as 40, indicating serious disabling signs and 
symptoms of flashbacks and intrusive memories along with 
social and vocational impairment.  The examiner commented 
that the veteran's prognosis was fair, with some indication 
of reduction in initiative, and his incapacity was moderate.

Upon consideration of the foregoing, by a June 1997 rating 
action, the veteran was assigned an increased evaluation of 
30 percent disabling for PTSD effective from May 19, 1995.

In a June 1997 statement, the veteran reported that he had 
been prescribed various medications, one of which was 
prescribed in order to help him face people.  However, the 
veteran reported that this medication did not seem to work.  
The veteran stated that, in reading over the statement of the 
case, he felt that he more accurately fit into "the 50 
percent group than the 30 percent group."  He stated that he 
experiences panic attacks more than once per week, he often 
forgets what he is talking about in the middle of a 
conversation, and he is unable to recall the names of people 
he has known for years.  He further stated that he thinks of 
killing himself from time to time and noted that he has taken 
the ammunition for his guns to the office so that he is 
unable to get to them right away.  The veteran recalled that, 
on two different occasions during the previous month, he 
would have ended his life had the ammunition and guns been in 
the house at the same time.  

Pertinent Law and Regulations:  Under the applicable 
criteria, disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (1998).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life including employment and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).

Separate diagnostic codes identify the various disabilities.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1, 4.2 
(1998), which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court), held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability is not limited to that reflecting the then current 
severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  In this decision, the Court discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it is possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  Fenderson 
v. West, at 126.

With respect to psychiatric disability, before November 7, 
1996, VA regulations provided that the severity of a 
psychiatric disability is based upon actual symptomatology, 
as it affects social and industrial adaptability.  Two of the 
most important determinants of disability are time lost from 
gainful work and decrease in work efficiency.  The rating 
board must not underevaluate the emotionally sick veteran 
with a good work record, nor must it overevaluate his or her 
condition on the basis of a poor work record not supported by 
the psychiatric disability picture.  It is for this reason 
that great emphasis is placed upon the full report of the 
examiner, descriptive of actual symptomatology.  38 C.F.R. § 
4.130 (1996).  

On November 7, 1996, the VA Schedule for Rating Disabilities 
was amended with respect to certain psychiatric disorders, 
including PTSD.  61 Fed. Reg. 52,695 (October 8, 1996).  
Prior to November 7, 1996, the VA Schedule for Rating 




Disabilities called for the following rating levels with 
respect to psychoneurotic disorders:

100% - The attitudes of all contacts except the 
most intimate are so adversely affected as to 
result in virtual isolation in the community.  
Totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of 
aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to 
obtain or retain employment.

70% - Ability to establish and maintain effective 
or favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe 
impairment in the ability to obtain or retain 
employment.

50% - Ability to establish or maintain effective or 
favorable relationships with people is considerably 
impaired.  By reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are 
so reduced as to result in considerable industrial 
impairment.

30% - Definite impairment in the ability to 
establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, 
flexibility, efficiency, and reliability levels as 
to produce definite industrial impairment.



10% - Less than criteria for the 30 percent, with 
emotional tension or other evidence of anxiety 
productive of mild social and industrial 
impairment.

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

Words such as "mild", "considerable" and "severe" were not 
defined in the VA Schedule for Rating Disabilities.  However, 
the regulations have stipulated that rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. 4.6 (1998).

Additionally, in a precedent opinion dated November 9, 1993, 
the General Counsel of the VA concluded that "definite" is 
to be construed as "distinct, unambiguous, and moderately 
large in degree."  It represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9- 
93); 57 Fed. Reg. 4753 (1994).  The VA General Counsel 
further construed the term "considerable" to mean "rather 
large in extent or degree."  See VAOPGCPREC 9-93 (O.G.C. 
Prec. 9-93); 57 Fed. Reg. 4753 (1994).

The VA Schedule of Ratings for Mental Disorders, 38 C.F.R. § 
4.132, was amended and redesignated as 38 C.F.R. § 4.130, 
effective November 7, 1996.  Under the new regulation, the 
evaluation criteria have substantially changed, focusing on 
the individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe, or total.

The purpose of the 1996 change in the VA Schedule for Rating 
Disabilities was to update the portion of the rating schedule 
addressing mental disorders, ensure that it used current 
medical terminology and unambiguous criteria, and to reflect 
medical 


advances.  61 Fed. Reg. 52,695 (October 8, 1996).  On and 
after November 7, 1996, the pertinent provisions read as 
follows:

100% - Total occupational and social impairment, 
due to such symptoms as: gross impairment in 
thought processes or communication; persistent 
delusions of hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close 
relatives, own occupation or own name.

70% - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence) spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability 
to establish and maintain effective relationships.

50% - Occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of short 
and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing effective work and social 
relationships.

30% - Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events).

10% - Occupational and social impairment due to 
mild or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (1997).

When evaluating a mental disorder under the new criteria, the 
rating agency must consider the extent of social impairment, 
but must not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b) (1998).

Consistent with the decision of the Court in Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), the Board will discuss the 
veteran's disability with consideration of the criteria 
effective both prior and subsequent to November 7, 1996.

Analysis:  Based on the evidence of record in conjunction 
with the schedular criteria in effect prior to November 7, 
1996, under 38 C.F.R. § 4.132, Diagnostic Code 9411, the 
Board concludes that a 30 percent evaluation is warranted for 
the veteran's service-connected PTSD, effective from June 23, 
1993, to May 18, 1995.  Thereafter, based on the same 
schedular criteria, the Board finds that a 50 percent 
evaluation is warranted for this disorder.  In this regard, 
the Board notes that there have been psychiatric diagnoses 
other than PTSD, including major depression, mild depression, 
dysthymic disorder, and anxiety; only one of which (PTSD) is 
service connected.  As it is unclear exactly which of his 
psychiatric symptoms are attributable to PTSD and which are 
attributable to additional psychiatric disorders, the Board 
will consider all psychiatric symptoms in evaluating the 
PTSD.

The evidence shows that, from June 23, 1993, to May 18, 1995, 
the veteran consistently complained of symptomatology that 
primarily included social isolation, sleep disturbance with 
nightmares, intrusive thoughts, flashbacks, hyperarousal, 
depression, and an inability to relax.  Additionally, 
although the evidence shows that the veteran has maintained 
regular employment, his examiners have commented that he uses 
avoidance by working an average of 12-14 hours per day. 

The Board notes that the veteran has been married to his 
second wife for 23 years, after the death of his first wife, 
and he has reported that he is close to his son.  However, it 
is further noted that the veteran has consistently complained 
of marital discord in varying degrees and he has expressed a 
desire to control how he releases his anger on his wife and 
son.  He has also reported that he has no friends because he 
does not trust people.

Accordingly, a 30 percent evaluation under the pre-November 
7, 1996, schedular criteria for PTSD is warranted because 
definite impairment in the veteran's ability to establish or 
maintain effective or wholesome relationships with people has 
been demonstrated.  Although the evidence does not show that 
the veteran's psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment; the records reflects that he used work as a form 
of avoidance. 

As noted above, definite impairment has been construed to 
mean "distinct, unambiguous, and moderately large in degree, 
more than moderate but less than rather large."  VAOPGCPREC 
9-93 (November 9, 1993).  Thus, so as not to underevaluate 
the veteran, who is shown to be "emotionally sick," because 
of his good work record, the Board finds that definite 
impairment, from June 23, 1993, to May 18, 1995, due to PTSD 
has been demonstrated. 

The Board finds that a 30 percent evaluation, effective from 
June 23, 1993, to May 18, 1995, is not warranted under the 
revised rating criteria.  Although the veteran has been found 
to have depressed mood, anxiety, distrust of others, and 
chronic sleep impairment; he has not experienced panic 
attacks (weekly or less often) or memory loss and, 
significantly, no decrease in work efficiency or intermittent 
periods of inability to perform occupational tasks has been 
shown.

Additionally, based on the manifestations of the veteran's 
PTSD, it is concluded that his PTSD, from June 23, 1993, to 
May 18, 1995, does not result in more than definite (rather 
large) social and industrial impairment and does not warrant 
assignment of a 50 percent evaluation under the pre-November 
7, 1996, schedular criteria.  In this regard, the record 
fails to establish that the veteran's ability to foster or 
maintain effective or favorable relationships with people is 
considerably impaired or that by reason of psychoneurotic 
symptoms, his reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment to warrant the assignment of a 50 percent 
evaluation.  38 C.F.R. § 4.132, Diagnostic Code 9411. 

With respect to evaluation of the veteran's PTSD after May 
18, 1995, the evidence of record establishes that his 
symptoms increased in severity so as to warrant an evaluation 
of 50 percent disabling under the pre-November 7, 1996, 
schedular criteria.  Specifically, he has reported worsening 
insomnia, irritability, social isolation, increasing 
difficulty concentrating, and thoughts of suicide with his 
shotgun.  The increased severity of these symptoms resulted 
in the veteran being prescribed medication for sedative and 
anti-depressant effect in May 1995.  Additionally, the 
veteran's suicidal thoughts, reported in 1993, had progressed 
to suicidal ideations.  In a June 1997 statement, the veteran 
indicated that he has to keep his ammunition at his office, 
away from his guns, so that he is unable to get to them right 
away.

The veteran's most recent VA PTSD examination report, dated 
in March 1997, reflects that he had been "putting up a 
wall" between himself and his family because he could not 
stand being around people and he had hired someone to 
maintain contact with people in his insurance agency.  This 
examination reflects a GAF score of 40, indicating serious 
disabling signs and symptoms of flashbacks and intrusive 
memories along with social and vocational impairment, and the 
examiner's comment that the veteran's prognosis was fair, 
with some indication of reduction in initiative, and his 
incapacity was moderate.  

Based on this evidence, the Board finds that, from May 19, 
1995, the aforementioned evidence demonstrates a degree of 
occupational and social impairment which "more nearly 
approximates" the criteria for a 50 percent evaluation 
rather than a 30 percent evaluation under the former 
criteria.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411.

The Board finds that a 50 percent evaluation, effective from 
May 19, 1995, is not warranted under the revised rating 
criteria.  The veteran is found to have occupational and 
social impairment with reduced reliability and productivity 
due to his desire not to be around people, social and 
vocational impairment is shown on the most recent VA PTSD 
examination, and he has stated that he experiences panic 
attacks more than once per week and memory loss.  However, 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impaired judgment; and 
impaired abstract thinking has not been demonstrated.  
Similarly, it has not been shown that his PTSD is productive 
of intermittent periods of inability to perform occupational 
tasks.

Additionally, the Board is unable to conclude that an 
evaluation in excess of 50 percent is warranted for PTSD 
under the former criteria.  The evidence shows that the 
veteran has a GAF score of 40 and, because he is unable to 
tolerate being around people, his relationship with his 
family is strained and he has hired someone to maintain 
contact with people in his business; nevertheless, his family 
is intact and he is still engaged in gainful employment.  
Under the former criteria, a 70 percent evaluation was 
warranted for PTSD where the ability to establish or maintain 
effective or favorable relationships with people was severely 
impaired and the psychoneurotic symptoms were of such 
severity and persistence that there was a severe impairment 
in the ability to maintain or retain employment.  38 C.F.R. § 
4.132, Diagnostic Code 9411 (effective prior to November 7, 
1996).  Inasmuch as the veteran's PTSD symptoms are not 
productive of severe impairment, the schedular criteria for a 
70 percent evaluation under the pre-November 7, 1996, 
schedular criteria are not met.

Thus, based on a review of the record, the Board concludes 
that the veteran's psychiatric history, symptoms, and 
manifestations are consistent with a 30 percent rating, 
effective from June 23, 1993, to May 18, 1995, and a 50 
percent rating thereafter.  The preponderance of the evidence 
is against the assignment of evaluations in excess thereof 
under the old or new rating criteria.  The evidence is not in 
relative equipoise nor does the disability picture, as 
discussed above, more nearly approximate the criteria for 
higher ratings.  Accordingly, the provisions of 38 U.S.C.A. § 
5107(b) and 38 C.F.R. §§ 4.3, 4.7 (1998) are not for 
application.


ORDER

An evaluation of 30 percent for PTSD is granted, effective 
from June 23, 1993, to May 18, 1995, subject to the governing 
regulations applicable to the payment of monetary benefits.

An evaluation of 50 percent for PTSD is granted, effective 
from May 19, 1995, subject to the governing regulations 
applicable to the payment of monetary benefits.


REMAND

The veteran claims that compensable evaluations for his 
service-connected post-traumatic headaches and skin disorder 
are warranted.  

As previously noted in this decision, these issues were 
remanded to the RO in November 1996 for additional 
development, including affording the veteran VA neurologic 
and dermatologic examinations.  Specifically, the neurologist 
was asked to comment on the severity and frequency of the 
veteran's post-traumatic headaches, including the frequency 
of prostrating attacks, and the extent to which the veteran's 
post-traumatic headaches interferes with his ability to work.  
The examiner was also asked to provide a complete rationale 
for any opinion expressed.  Similarly, the dermatologist was 
asked to determine the severity of the veteran's 
dermatophytosis of the feet and groin.  This examiner was 
further asked to comment on which anatomical areas are 
affected by the dermatophytosis (versus any non-service-
connected skin disability) including the extent of any 
exfoliation, exudation, or itching involved.

The VA neurologic examination was performed in February 1997 
and the dermatologic examination was performed in April 1997.  
In July 1997, the RO determined that the reports of these 
examinations were inadequate and requested that the examiners 
review the veteran's claims file and the November 1996 remand 
by the Board.  The neurologist was asked to comment on the 
severity and frequency of the veteran's headaches and whether 
they cause him to miss work and, if so, how often.  The 
dermatologist was asked to comment on the relationship 
between the diagnosis of tinea pedis identified on the VA 
dermatologic examination report and the veteran's service-
connected disorder, if any.

In September 1997, the neurologist commented that the 
veteran's headaches were not clearly migraines and they were 
not prostrating and the dermatologist responded by providing 
definitions of the diagnostic terms identified on the April 
1997 examination report.  

The Board finds that these examination reports are still 
inadequate for rating purposes, inasmuch as they do not 
provide the opinions requested by the Board in the November 
1997 remand.  In Stegall v. West, 11 Vet. App. 268 (1998), 
the Court held that a remand was necessary when the 
directives contained in a Board remand were not followed.  A 
remand by the Board confers on the veteran "as a matter of 
law, the right to compliance with the remand orders" and 
imposes on VA "a concomitant duty to ensure compliance" 
with the terms of the remand.  Id.

The Board notes that, in June 1997, the veteran notified the 
RO that he had been in receipt of treatment from a physician 
at the Headache Care Center in Springfield, Missouri.  The RO 
made several attempts to obtain the veteran's treatment 
records from the Headache Care Center; however, such records 
were not made available to the RO because an Authorization 
and Consent to Release Information to the VA, VA Form 21-
2142, had not been executed by the veteran.  Accordingly, as 
these issues are being remanded to the RO to obtain the 
medical evidence requested by the Board in November 1996, the 
Board finds that the veteran should be provided another 
opportunity to submit an Authorization and Consent to Release 
Information to the VA for his treatment records at the 
Headache Care Center.

In order to ensure that the record is fully developed, this 
case is REMANDED to the RO for the following:

1. As requested in the November 1996 
Board remand, the RO should once again 
contact the veteran and request that 
he provide the names, addresses, and 
dates of treatment of any physicians 
and facilities from which he obtained 
treatment for his service-connected 
post-traumatic headaches and skin 
disorder since June 1993.  After 
obtaining appropriate authorization, 
the RO should attempt to obtain 
records from the sources indicated 
which have not been previously 
secured.  The attention of the RO is 
specifically directed to any treatment 
records available from the Headache 
Care Center.  Any records obtained 
should be associated with the claims 
file.

2. The veteran should then be scheduled 
for VA neurologic and dermatologic 
examinations by examiners who have not 
previously examined him to determine 
the extent and severity of this 
service-connected post-traumatic 
headaches and skin disorder.  The 
veteran's claims folder and a separate 
copy of this remand should be made 
available to the examiners, the 
receipt of which should be 
acknowledged in their examination 
reports.  Any indicated studies should 
be performed and the reports thereof 
should be attached to the examination 
report.

The neurologist is requested to 
comment on the severity and frequency 
of the veteran's service-connected 
post-traumatic headaches, including 
the frequency and length of 
prostrating attacks and the impact of 
such attacks on the veteran's economic 
adaptability.

The dermatologist is requested to 
comment on which anatomical areas are 
affected by the veteran's service-
connected dermatophytosis and the 
presence of any other, nonservice-
connected, skin disorders.  The 
examiner should also comment on the 
presence and extent of any 
exfoliation, exudation, or itching.

Comprehensive reports which address 
the aforementioned, should be provided 
by each examiner and associated with 
the claims folder.

3. The RO should then review the record 
and ensure that the aforementioned 
development has been thoroughly 
conducted.  Any additional development 
deemed necessary by the RO should also 
be performed.

4. Thereafter, the RO should readjudicate 
the issues of entitlement to increased 
evaluations for the veteran's service-
connected post-traumatic headaches and 
skin disorder.  All pertinent law, 
regulations, and Court decisions 
should be considered.

Thereafter, if the benefits sought on appeal are not granted, 
the veteran and his representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals


 

